department of the treasury tax exempt and government entities uniform issue list internal_revenue_service washington d c sfp onne ep uae ty legend city a state b plan x resolution n payroll authorization form p dear this is in response to a ruling_request dated date as amended by correspondence dated date submitted by your authorized representative concerning mandatory and voluntary contributions to plan x based upon the value of an employee's termination pay you submitted the following facts and representations in support of your request plan x is a governmental_plan as defined in sec_414 of the code the plan covers ail fire fighters employed by city a city a is a governmental agency and is a political_subdivision of state b as part of their compensation city a fire fighters can earn vacation sick leave sick leave bonus compensatory time and or floating holidays some of these earnings can be accumulated and paid out in cash upon a fire fighter's retirement from city a hereafter referred to as termination pay as provided by plan x termination pay can be contributed to plan x either as a mandatory contribution or as a voluntary page contribution section dollar_figure of plan x provides that city a will contribute to plan x an amount that is all or part of the commuted value of an employee's accumulated termination pay upon the _ employee's retirement hereafter referred to as mandatory_contributions the portion that will be contributed under this provision will be determined pursuant to collective bargaining for union members or pursuant to a determination by city a for unrepresented fire fighters conversion and contribution of termination pay under this provision is mandatory and automatic no employee for whom there is a contribution of commuted termination pay under this provision may elect to receive such part of his or her termination pay in cash sec_3 d of plan x provides that if the limits of sec_415 of the code could materially reduce the amount of mandatory_contributions otherwise made to a participant under plan x then upon the participant’s retirement and as provided by the applicable collective bargaining agreement city a shall automatically contribute an amount equal to the amount that would otherwise be contributed under section dollar_figure of plan x in the plan_year prior to a participant's anticipated retirement if such contribution is made there shall be a commensurate reduction in the participant's unused termination pay under section dollar_figure of plan x no later than three months prior to retirement fire fighters may choose to have a portion of their termination pay contributed to plan x as a pick up under sec_414 of the code hereafter referred to as voluntary contributions this provision applies to termination pay that is not contributed to plan x as a mandatory contribution under section dollar_figure of plan x under this provision pursuant to a binding irrevocable election city a will pick up and pay the voluntary contributions directly to plan x and after executing such election the employee will not have the option of choosing to receive the contributed amounts directly instead of having them paid_by city a to plan x under the election the employee must agree that plan x will only accept payment from city a and not directly from the employee the effective date of the pick up will be the later of the date the city council adopts the authorizing resolution and the date of execution of the binding irrevocable election by both city a and the employee the pick up does not apply to a contribution made before the effective date of the pick up in order to permit the pick up of the above-referenced termination pay the city a city council is required to adopt the authorizing resolution resolution n this resolution designates that mandatory_contributions and voluntary contributions of termination pay are picked up by city a with an employee having no option of receiving such picked up amounts directly instead of having such amounts contributed to plan x payroll authorization form p will be used to effectuate the binding irrevocable election to pick up voluntary contributions pursuant to resolution n this form states that the employee authorizes the deduction from termination pay for pick up purposes and page understands that this authorization is binding and irrevocable the dollar amount of the deduction is designated on the form the pick-up election to have the contributions deducted from termination pay must be made no less than three months before the employee's termination_date payroll authorization form p provides that plan x will only accept payment from city a and not directly from the employee the employee is thus precluded from revoking the pick-up election by making payments directly to plan x payroll authorization form p also provides that the contributions are being picked up by city a and paid directly to plan x and that after executing the authorization the employee does not have the option of receiving such amounts directly based on the above facts and representations city a requests the following rulings with respect to mandatory_contributions to plan x of termination pay such contributions to plan x satisfy the requirements of sec_414 of the code and are not includible in employees’ income until such time as they are distributed from plan x such contributions to plan x will be treated as employer contributions for federal_income_tax purposes and such contributions will not constitute wages from which taxes must be withheld under sec_3401 of the code in the taxable_year in which they are contributed to plan x with respect to voluntary contributions to plan x of termination pay such contributions to plan x satisfy the requirements of sec_414 of the code and are not includible in employees’ income until such time as they are distributed from plan x such contributions to plan x will be treated as employer contributions for federal_income_tax purposes and such contributions will not constitute wages from which taxes must be withheld under sec_3401 of the code in the taxable_year in which they are contributed to plan x sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions that are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a a of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages and that therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions page the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the employer pick up with respect to the pick up of mandatory_contributions resolution n which will be adopted by city a satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that city a will make the contributions on behalf of the employees in lieu of contributions by the employees and that no employee will have the option of receiving mandatory_contributions directly instead of having them contributed to plan x the effective date of the pick-up arrangement is the later of the date resolution n is adopted by city a and the date of contribution as set forth in the applicable memorandum of understanding for employees covered by a collective bargaining agreement or the date designated by city a for employees not covered by a collective bargaining unit the pick up does not apply to any contribution before the effective date or to any contribution that relates to compensation earned for services before the effective date with respect to the pick up of voluntary contributions resolution n which will be adopted by city a satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that city a will make the contributions on behalf of the employees in lieu of contributions by the employees and that no employee will have the option of receiving the contribution directly instead of having it contributed to plan x further the proposed pick-up election agreement of employees payroll authorization form p is irrevocable and also provides that the contributions are being picked up by city a and paid directly to plan x and that the employee does not have the option of receiving amounts directly the effective date of the pick-up arrangement is the later of the date resolution n is adopted by city a and the date payroll authorization p has been signed by both parties the pick up does not apply to any contribution before the effective date or to any contribution that relates to compensation earned for services before the effective date page accordingly assuming that the proposed pick ups are implemented as proposed and that contributions of termination pay are made within a reasonable period after an employee's retirement from city a employment it is concluded with respect to mandatory_contributions to plan x of termination pay that such contributions to plan x satisfy the requirements of sec_414 of the code and are not includible in employees’ income until such time as they are distributed from plan x such contributions to plan x will be treated as employer contributions for federal_income_tax purposes and such contributions will not constitute wages from which taxes must be withheld under sec_3401 of the code in the taxable_year in which they are contributed to plan x for purposes of these rulings it is assumed that the mandatory_contributions provided for in any collective bargaining agreement or city ordinance will state a set amount or percentage of termination pay to be contributed to plan x as a mandatory contribution without any allowance for participant or employer discretion in determining the amount additionally it is assumed that neither the employer nor the participant will retain any discretion to request or decline the determination of whether the sec_415 limits could materially reduce the amount of a mandatory contribution in the year of termination of employment or the contribution of termination pay to plan x as a mandatory contribution in the year preceding the year of the participant's anticipated retirement date due to such determination assuming that the proposed pick ups are implemented as proposed and that contributions of termination pay are made within a reasonable period after an employee’s retirement from city a employment it is concluded with respect to voluntary contributions to plan x of termination pay that such contributions to plan x satisfy the requirements of sec_414 of the code and are not includible in employees’ income until such time as they are distributed from plan x provided that such contributions are made within a reasonable period after an employee’s retirement from city a employment such contributions to plan x will be treated as employer contributions for federal_income_tax purposes and such contributions will not constitute wages from which taxes must be withheld under sec_3401 a a of the code in the taxable_year in which they are contributed to plan x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto these rulings are based on the assumption that plan x is qualified under sec_401 of the code at the time of the proposed contributions and distributions and that such contributions meet the applicable limitations under the code including the relevant sec_415 limitations this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent page pursuant to the power_of_attorney on file with this office you are receiving a copy of this letter_ruling and your representative is receiving the original letter_ruling if you wish to inquire about this ruling please contact t ep ra t4 at sincerely yours alan c pipkin manager technical group employee_plans enclosures deleted copy of ruling letter notice of intention to disclose
